            Case 1:20-cv-02348-DLF Document 1 Filed 08/25/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

LOUISE TRAUMA CENTER LLC
1234 Mass Ave NW #1019
Washington DC 20005

Plaintiff

v.                                            Civil Action No. 20-xxx (xxx)

CHAD F. WOLF
Acting Secretary, DHS
4705 Martin Luther King Jr Ave SE
Washington DC 20528

and

UNITED STATES DEPARTMENT
 OFHOMELAND SECURITY
4705 Martin Luther King Jr Ave SE
Washington DC 20528

Defendants

             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

        1. This is a Freedom of Information Act [FOIA] case. Defendant, Department of

Homeland Security, [DHS] has failed to respond to nine requests of the Louise Trauma Center,

LLC. All of the requests were received over 30 working days ago.

                                        JURISDICTION

        2. This Court has both subject matter jurisdiction over this action and personal

jurisdiction over Defendants pursuant to 5 U.S.C. § 552(a) (4) (B) and 28 U.S.C. § 1331. This

Court has jurisdiction to grant declaratory and other necessary relief pursuant to 28 U.S.C. §

2201-02.




                                                 1
             Case 1:20-cv-02348-DLF Document 1 Filed 08/25/20 Page 2 of 7




                                               VENUE

          3. Venue is appropriate under 5 U.S.C. § 552(a) (4) (B), and 28 U.S.C. § 1391,

because defendants are located in the District of Columbia.

                                               PARTIES

          4. Plaintiff Louise Trauma Center, LLC, [“Louise Trauma”] is a nonprofit organization

dedicated to raising awareness about immigrant women who have suffered from gender-based

violence such as female genital mutilation (FGM), rape, domestic violence, and forced marriage.

Formed in the District of Columbia, it is a domestic limited liability company, under D.C. Code

§ 29-801.05. It has made FOIA requests in the past, and will continue to do so in the future.

          5. Louise Trauma helps women who seek asylum. It publicizes and educates. It sets forth

new asylum cases, briefs, reports, and analysis on the law surrounding these women and their

issues.

          6a. Defendant Chad F. Wolf is the Acting Secretary of the Department of Homeland

Security. He is responsible for the actions of the DHS. He is being sued only in his official

capacity.

          6b. Defendant United States Department of Homeland Security (“DHS”) is an agency

within the meaning of 5 U.S.C. § 552(e) and 701(b) (1) and is in possession and/or control of the

records requested by Louise Trauma.

                    FIRST CAUSE OF ACTION “training materials in ERO”

          7. Louise Trauma repeats, re-alleges, and incorporates by reference the allegations

contained in all paragraphs set forth above.

          8. Louise Trauma requested all records “concerning Office of the Principal Legal Advisor

training materials for lawyers in the Enforcement and Removal Operations Law Division,” from



                                                   2
          Case 1:20-cv-02348-DLF Document 1 Filed 08/25/20 Page 3 of 7




2-1-19 to the date you begin to process this request. This request was received in November

2019 and was given 2020-ICFO-02029.

       9. DHS has failed to make a determination about that request. DHS failed to produce any

records within the statutorily mandated time frame. DHS is still in violation of 5 U.S.C. §

552(a)(6)(A)(i).

       10. Louise Trauma has the legal right under FOIA to obtain all of the records requested.

No legal basis exists for DHS’s failure to make the records available.

       11. DHS has violated the FOIA, 5 U.S.C. § 552(a). DHS’s wrongful withholding of the

records violates the FOIA, § 552(a) (3) (A).

       12. Louise Trauma has exhausted all the necessary administrative remedies.

       SECOND CAUSE OF ACTION “headquarters instructions to asylum offices”

       13. Louise Trauma repeats, re-alleges, and incorporates by reference the allegations

contained in all paragraphs set forth above.

       14. Louise Trauma requested all records “concerning instructions from Asylum

Headquarters to each asylum office about the frequency and content of training to be given to

asylum officers,” from 1-1-19 to the date you begin to process this request.

       15. This request was received in October 2019 and given COW 2019-501-446.

       16. DHS has failed to make a determination about the request. DHS is still in violation of

5 U.S.C. § 552(a) as set forth above in ¶s 9-11.

       17. Louise Trauma has exhausted all the necessary administrative remedies.

                      THIRD CAUSE OF ACTION “training of SAOs”

       18. Louise Trauma repeats, re-alleges, and incorporates by reference the allegations

contained in all paragraphs set forth above.



                                                   3
           Case 1:20-cv-02348-DLF Document 1 Filed 08/25/20 Page 4 of 7




       19. Louise Trauma requested records “from Asylum Headquarters to each asylum office

about training, instructions, and guidance of Supervisory Asylum Officers [SAOs]”, from 1-1-19

to the date you begin to process this request.

       20. This request was received in October 2019 and was assigned 2020-HQFO-00028

and then was assigned COW 2019-501-569.

       21. DHS has failed to make a determination about that request. DHS is still in violation

of 5 U.S.C. § 552(a), as stated above in ¶ 16.

       22. Louise Trauma has exhausted all the necessary administrative remedies.

            FOURTH CAUSE OF ACTION “training for Iraqi and Syria cases”

       23. Louise Trauma repeats, re-alleges, and incorporates by reference the allegations

contained in all paragraphs set forth above.

       24. Louise Trauma requested all records concerning “the special training for Iraqi and

Syria cases given to asylum officers,” from 1-1-18 to the date you begin to search.

       25. This request was received in September 2019 and assigned COW 2019-501-324.

       26. DHS has failed to make a determination about that request. DHS is still in violation

of 5 U.S.C. § 552(a), as stated in ¶ 16.

       27. Louise Trauma has exhausted all the necessary administrative remedies.

                             FIFTH CAUSE OF ACTION “TRIG”

       28. Louise Trauma repeats, re-alleges, and incorporates by reference the allegations

contained in all paragraphs set forth above.

       29. Louise Trauma requested records concerning six items, including Terrorism Related

Inadmissibility Grounds [TRIG] instructor and participant guides, as set forth in Exhibit A,

attached hereto.



                                                 4
           Case 1:20-cv-02348-DLF Document 1 Filed 08/25/20 Page 5 of 7




       30. This request was received in October 2019 and assigned COW 2019 501-450.

       31. DOJ has failed to make a determination about that request. DHS is still in violation

of 5 U.S.C. § 552(a), as stated in ¶ 16.

       32. Louise Trauma has exhausted all the necessary administrative remedies.

                      SIXTH CAUSE OF ACTION “instruction to ZAR”

       33. Louise Trauma repeats, re-alleges, and incorporates by reference the allegations

contained in all paragraphs set forth above.

       34. Louise Trauma requested records concerning “instruction, guidance, and training

materials given to asylum officers at the Arlington VA asylum office” [ZAR] from 1-1-20 to the

date you begin to search.

       35. This request was received in April 2020 and assigned COW 2020-000-659.

       36. DHS has failed to make a determination about that request. DHS is still in violation

of 5 U.S.C. § 552(a), as stated in ¶ 16 above.

       37. Louise Trauma has exhausted all the necessary administrative remedies.

                SEVENTH CAUSE OF ACTION “national security training”

       38. Louise Trauma repeats, re-alleges, and incorporates by reference the allegations

contained in all paragraphs set forth above.

       39. Louise Trauma requested records concerning “National Security Training Module for

asylum officers, from 1-1-20 to the date you begin to search.

       40. This request was received in April 2020 and assigned COW 2020-000-806.

       41. DHS has failed to make a determination about that request. DHS is still in violation

of 5 U.S.C. § 552(a), as stated in ¶ 16 above.

       42. Louise Trauma has exhausted all the necessary administrative remedies.



                                                 5
          Case 1:20-cv-02348-DLF Document 1 Filed 08/25/20 Page 6 of 7




                EIGHTH CAUSE OF ACTION “analyzing the persecutor bar”

       43. Louise Trauma repeats, re-alleges, and incorporates by reference the allegations

contained in all paragraphs set forth above.

       44. Louise Trauma requested records concerning “RAIO Training Module ‘Analyzing the

Persecutor Bar,’” from 1-1-19 to the date you begin to search.

       45. This request was received in April 2020 and assigned COW 2020-000-758.

       46. DHS has failed to make a determination about that request. DHS is still in violation

of 5 U.S.C. § 552(a), as stated in ¶ 16 above.

       47. Louise Trauma has exhausted all the necessary administrative remedies.

                   NINTH CAUSE OF ACTION “Newark Asylum Office”

       48. Louise Trauma repeats, re-alleges, and incorporates by reference the allegations

contained in all paragraphs set forth above.

       49. Louise Trauma requested records concerning “field training for staff at Newark

Asylum Office” and “all records that are used to train and re-train asylum officers at Newark

Asylum Office,” from 1-1-20 to the date you begin to search.

       50. This request was received in April and supplement in June 2020 and assigned COW

2020-000-772.

       51. DHS has failed to make a determination about that request. DHS is still in violation

of 5 U.S.C. § 552(a), as stated in ¶ 16 above.

       52. Louise Trauma has exhausted all the necessary administrative remedies.




                                                 6
          Case 1:20-cv-02348-DLF Document 1 Filed 08/25/20 Page 7 of 7




                                   PRAYER FOR RELIEF

53. WHEREFORE, plaintiff Louise Trauma prays that judgment be entered in its favor against
defendants; and that the Court:

54. Order DHS to promptly disclose all of the requested records;

55. Declare that DHS’s inaction and actions violate the FOIA;

56. Award Louise Trauma reasonable attorney fees and costs pursuant to
 5 U.S. C. §552(a) (4) (E); and

57. Grant all other such relief to Louise Trauma as the Court deems proper and equitable.

       Respectfully submitted,

       Attorney for Plaintiff Louise Trauma Center LLC

       /s/ David L. Cleveland
       David L. Cleveland
       DC Bar # 424209
       1220 L Street NW #100
       Washington, DC 20005
       [202] 812-8684 <1949.david@gmail.com>




                                                7
